96 F.3d 453
96 Cal. Daily Op. Serv. 7017, 96 Daily JournalD.A.R. 11,512UNITED STATES of America, Plaintiff-Appellee,v.Cyril T. HANNA, Defendant-Appellant.
No. 95-10555.
United States Court of Appeals,Ninth Circuit.
Submitted Sept. 11, 1996.*Decided Sept. 19, 1996.

V. Roy Lefcourt and Shana Keating, San Francisco, California, for defendant-appellant.
Martha Boersch, Assistant United States Attorney, Oakland, California, for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of California, Marilyn H. Patel, District Judge, Presiding.  D.C. No. CR-92-535-MHP.
Before:  SNEED, SCHROEDER, and TROTT, Circuit Judges.
TROTT, Circuit Judge:


1
* On May 31, 1995, we vacated appellant Hanna's criminal conviction and remanded his case to the district court for an evidentiary hearing and a determination of whether the government had fulfilled its responsibility under  Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), to produce possible impeaching evidence as to its main witness, Sgt. Crenshaw.   U.S. v. Hanna, 55 F.3d 1456 (9th Cir.1995).  The district court conducted such a hearing and concluded (1) that the potentially inconsistent statements of Sgt. Crenshaw were too insignificant to constitute  Brady material, (2) that Sgt. Crenshaw, now Lt. Crenshaw, was a credible and candid witness, and (3) that had the minor inconsistencies at issue been revealed to the jury, nothing in the record suggested that a different result would have been reached.  Accordingly, the district court reinstated the judgment of conviction against Hanna.  From this order and final judgment, Hanna appeals.

II

2
We are very aware of the original record in this case, having studied it in detail when it was previously before us.  We have given similar attention to the augmentation of the record on remand, and we now conclude (1) that the new findings of the district court in favor of the government and Lt. Crenshaw are fully supported by the record as developed during the evidentiary hearing, and (2) that the district court's conclusions with regard thereto are equally sound.  Thus, with gratitude to the district court for this extra work to assure the integrity of this judgment, we AFFIRM.1



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a) and Ninth Circuit Rule 34-4


1
 Hanna's attorneys bring to us other claims against the prosecution and the witness.  Because we conclude that these claims have absolutely no merit, we decline to address them in this opinion